Exhibit Exterran Holdings and Exterran Partners Report Fourth Quarter and Full Year 2008 Results HOUSTON, February 26, 2009 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the fourth quarter and full year 2008. Exterran Holdings, Inc. Financial Results Exterran Holdings reported a net loss for the fourth quarter 2008 of $1,055.4 million, or $16.70 per diluted share, compared to net income for the third quarter 2008 of $37.0 million, or $0.56 per diluted share, and net income for the fourth quarter 2007 of $58.5 million, or $0.87 per diluted share. Revenue was $830.4 million for the fourth quarter 2008 compared to $796.0 million for the third quarter 2008 and $853.4 million for the fourth quarter 2007.EBITDA, as adjusted (as defined below), was $219.0 million for the fourth quarter 2008 compared to $192.8 million for the third quarter 2008 and $212.5 million for the fourth quarter 2007. Fourth quarter 2008 results included pretax charges that totaled $1,171.8 million, including a $1,148.4 million non-cash goodwill impairment charge, a $21.6 million non-cash asset impairment charge related to the Cawthorne Channel Project in Nigeria and a $1.8 million charge for merger and integration related expenses.Excluding these charges, earnings were $0.85 per diluted share.The goodwill and asset impairments did not impact our cash flows, liquidity position, or compliance with debt covenants.Fourth quarter 2008 results also included a pretax benefit from a loss contract recovery of $14.1 million, or $0.13 per diluted share, related to the recoupment of costs recorded in the second quarter 2008 on an international fabrication project. Third quarter 2008 results included pretax charges that totaled $4.7 million, including a $3.7 million charge for merger and integration related expenses and a $1.0 million charge for an asset impairment related to units lost in Hurricane Ike.Fourth quarter 2007 results included pretax charges that totaled $9.3 million for merger and integration related expenses.Excluding these charges, earnings were $0.60 per diluted share and $0.95 per diluted share for the third quarter 2008 and the fourth quarter 2007, respectively. Stephen A. Snider, Exterran Holdings’ Chief Executive Officer, said, “Our operating performance in the fourth quarter reflected the benefits of our ongoing efficiency initiatives despite difficult economic and energy industry conditions.We believe the outlook for 2009 is challenging, particularly regarding activity levels in North America.We also believe our production-oriented business model, coupled with our strong balance sheet, positions us well to navigate the current market conditions.Although we continue to be optimistic about our outlook over the long-term, we remain focused on managing our business during 2009 to respond to the difficult conditions we face.” 1 J.
